Citation Nr: 0113861	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-21 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


REMAND

The veteran had active duty from January 1969 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), that denied the veteran's claim of 
entitlement to a disability evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder.  

The Board regrets that a remand is required in this case to 
assure that appellate review is fully informed.  The evidence 
of record establishes that the veteran has been under a 
disability as defined by the Social Security Act.  
Determinations of the Social Security Administration are 
based on different laws and regulations than those applicable 
to VA benefits, and Social Security determinations are not 
binding on the VA.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Nevertheless, such determinations are highly 
probative, and in this case, the veteran's Social Security 
records would be pertinent to the issue on appeal.  It would 
therefore be helpful to have this information for the proper 
assessment of the veteran's disability picture and 
adjudication of his claim.  Massey v. Brown, 7 Vet. App. 204 
(1994). 

Secondly, although the veteran was accorded a VA psychiatric 
examination in November 1998, it appears that there are VA 
psychiatric treatment records that have not been associated 
with the file.  The most recent outpatient records are dated 
in 1995, and the veteran has testified that he receives 
psychiatric treatment every three months and that he attends 
group counseling sessions as well.  Up-to-date treatment 
records should be associated with the file.  After all 
evidence relating to the veteran's psychiatric treatment is 
associated with the file, he should be accorded a VA 
examination, taking into account his treatment records.  

Finally, the RO is advised that its readjudication of this 
claim must be in accord with VA's duty-to-notify and duty-to-
assist obligations.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the Social 
Security Administration and request 
copies of the decision awarding the 
veteran disability benefits and all 
documents considered in connection with 
the decision granting the veteran's claim 
for disability benefits.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
treated him for his psychiatric 
disabilities since August 1997.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records and associate them with 
the claims folder.  

3.  The RO should then schedule the 
veteran for a special psychiatric 
examination for the purpose of 
ascertaining the severity of his service-
connected post-traumatic stress disorder, 
and all service-connected pathology 
related thereto.  All necessary special 
studies or tests are to be accomplished.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
should include a detailed account of all 
pathology found at the time of the 
examination.  If there is an additional 
psychiatric disorder or disorders not 
related to the PTSD, and this additional 
disorder or disorders produce 
symptomatology, the examiner is requested 
to differentiate which symptoms are 
attributable to service-connected post-
traumatic stress disorder and which are 
not.  If such distinction can not be 
made, it should be so specified.  The 
examiner is asked to assign a GAF (Global 
Assessment of Functioning) numerical code 
provided in the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) to 
the veteran's PTSD and to explain the 
significance of the GAF score.  

The RO must inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination report 
to ensure that it is in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
then implement corrective procedures.

5.  After completion of any development 
deemed appropriate in addition to that 
specified above, the RO should again 
review the record and readjudicate the 
issue of entitlement to an increased 
evaluation for the veteran's service-
connected post-traumatic stress disorder.  
If any benefits sought on appeal remain 
denied, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


